DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive of the invention to which the claims are directed.  The title recites “reinforced orthopedic devices and methods”.  However, only device claims are currently under examination.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to reflect patent issued for parent application(s).  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis in the specification for those limitations triggering 35 U.S.C. 112(a) rejection is detailed herein below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a continuing application.  Written description support for the claimed invention is required at the time of the filing of the parent application.
Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the limitation “the second synthetic component extends …into a soft tissue channel through the soft tissue…” 
Independent claim 10 recites the limitation “a second synthetic component extends through … soft tissue channels, wherein the hard and soft tissue channels extend longitudinally from a biological component first longitudinal end toward a biological component second longitudinal end”.
Independent claim 16 recites the limitation “the second synthetic component extends in multiple directions while following a shape formed through a biological component channel that extends in multiple directions through the soft tissue…”
Examiner is unable to find written description support in the originally filed disclosure (filing of parent application) for “soft tissue channel” substantially as claimed. A “channel” is biologically defined as “a tubular passage or duct”.  While the originally filed disclosure teaches and/or fairly suggests channels formed in the hard tissue portion of the biological component (e.g., see at least paragraphs [0087], [0089] and [0092]), Examiner is unable to find support for the formation of a biological “channel” in the soft tissue portion of the biological component.  Rather, at least paragraphs [0056], [0064], [0067], [0084] and [0116]-[0117] of Applicant’s filed disclosure discuss that the synthetic element(s) may be inserted “through, around, between, inside or combinations thereof the hard and/or soft tissue of the biological component” (paragraph [0056]), by various stitching, weaving or other methods (paragraph [0064], [0116] and [0117]), that may affect the shape or form of the soft tissue (paragraph [0067]), that may have a “coincidental” (rather than set form by set channel formation) extension in a particular direction along the length of the tendon (paragraph [0084]).  These descriptions in the originally filed disclosure appear to contradict the typical definition  of a biological “channel” in soft tissue substantially as claimed.  Moreover, in the instant application the drawings are described by the written specification as being a “schematic” representation of Applicant’s invention (see paragraphs [0033], [0037]-[0039] and [0041]-[0048] of Applicant’s filed disclosure). “Schematic” is known to be “a symbolic and simplified” representation of a device.  As such and in view of the guidance provided by the detailed description regarding the synthetic components, the drawings are not found to provide sufficient written description to support the claimed “soft tissue channels” as recited by each of the independent claims.  Thus, the claims contain new matter for describing extension of the synthetic component through a “soft tissue channel” as required by each of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation “the second synthetic component extends …into a soft tissue channel through the soft tissue…” 
Independent claim 10 recites the limitation “a second synthetic component extends through … soft tissue channels, wherein the hard and soft tissue channels extend longitudinally from a biological component first longitudinal end toward a biological component second longitudinal end”.
Independent claim 16 recites the limitation “the second synthetic component extends in multiple directions while following a shape formed through a biological component channel that extends in multiple directions through the soft tissue…”
A “channel” is biologically defined as “a tubular passage or duct”.  While the originally filed disclosure teaches and/or fairly suggests channels formed in the hard tissue portion of the biological component (e.g., see at least paragraphs [0087], [0089] and [0092]), there is no written description found in the original disclosure to understand how the soft tissue forms a structural/set biological “channel”.  Rather, at least paragraphs [0056], [0064], [0067], [0084] and [0116]-[0117] of Applicant’s filed disclosure discuss that the synthetic element(s) may be inserted “through, around, between, inside or combinations thereof the hard and/or soft tissue of the biological component” (paragraph [0056]), by various stitching, weaving or other methods (paragraph [0064], [0116] and [0117]), that may affect the shape or form of the soft tissue (paragraph [0067]), that may have a “coincidental” (rather than set form by set channel formation) extension in a particular direction along the length of the tendon (paragraph [0084]).  These descriptions in the originally filed disclosure appear to contradict the typical definition of a biological “channel” in soft tissue substantially as claimed.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “soft tissue channel” in each of independent claims 1, 10 and 16 and dependent claims depending therefrom is used by the claim to suggest a feature shown in a schematic representation of the device not described or understood how to perform based on the disclosure, while the accepted meaning is “a duct” that would be preformed or present in the tissue. The term is indefinite because the specification does not clearly redefine the term. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianchi et al. U.S. publication no. 2006/0229722 A1 (“Bianchi”).
Regarding claims 1, 3, 8 and 9, Bianchi discloses an implantable orthopedic device (of any embodiment) for implantation as a tensile load bearing element (including load bearing of biological tendon component and load bearing suture for tensioning graft as discussed in at least paragraph [0135] which discusses the tension in the suture “ensures the ability to hold tension on the graft during fixation” and possibly including sutures helping to make up bundle of tendon/ligament fibers as described in paragraph [0090]) in a target site, comprising: a biological component comprising a soft tissue (tendon) and hard tissue (bone blocks); a first synthetic component (including one of first tensioning suture connecting first bone block to the tendon- e.g., see at least paragraph [0135] and paragraphs [0097], [0138], [0143] and [0147] or suture holding together bundles of smaller fibers forming the tendon component – see at least paragraph [0090]) configured to sustain a first portion of a tensile load (e.g., see at least paragraph [0135] and paragraphs [0090], [0097], [0138], [0143] and [0147]); and a second synthetic component (a second tensioning suture connecting a second bone block to the tendon- e.g., see at least paragraph [0135] and paragraphs [0097], [0138], [0143] and [0147]) configured to sustain a second portion of the tensile load (e.g., see at least paragraph [0135] and paragraphs [0097], [0138], [0143] and [0147]), wherein the second synthetic component is stitched as it extends through the biological component such that the second synthetic component extends out of a first hard tissue channel (in an upper bone block piece) through the hard tissue into a soft tissue channel (extension into intervening tendon portion) and into a second hard tissue channel (“second hard tissue channel” is a second channel formed in a same upper bone block piece- synthetic component travels into upper bone block piece after traveling into second lower bone block piece as the disclosure includes providing multiple sutures through the bone block tendon sandwich- see at least paragraphs [0135] and [0097]) through the hard tissue, and wherein the first and second hard tissue channels are in the same piece of hard tissue.  It is noted that the claim scope does not preclude the existence of two pieces of hard tissue at an end of the device.  The multiple stiches at the end of the device may be provided such that the first and second hard tissue channels are in a same piece of hard tissue, despite the presence of extension of the second synthetic component through additional layer/portions of the device.
Regarding claim 2, Bianchi discloses the sequence [order of events] of extension of the second synthetic component is extension through the hard tissue [first hard tissue channel], into the soft tissue, into a second piece of hard tissue and into a second location in the soft tissue and then finally back into a second channel in the first/same hard tissue.  The scope of claim limitation for “sequential” extension does not preclude the existence of the additional extension locations.  Rather the scope only requires that the extension of the second synthetic component occurring in the order or sequence including extension into a first hard tissue channel, soft tissue and then into the second hard tissue channel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. U.S. publication no. 2006/0229722 A1 (“Bianchi”), as applied above, in view of Brunelle et al. U.S. publication no. 2010/0063599 A1 (“Brunelle”).
Regarding claims 4-6, as described supra, Bianchi discloses the invention substantially as claimed.  Bianchi is silent regarding a length of the first synthetic component such that a total length of the first synthetic component is greater than a total length of the soft tissue, hard tissue and total length of the biological component substantially as claimed.
In the same field of endeavor, namely tensile load bearing implantable devices for replacement, stabilization, reconstruction and the like (e.g., see at least paragraph [0024]), in teachings throughout the disclosure but particularly with regard to the disclosure of a biological component scaffold (e.g., paragraphs [0044]-[0050]) with a mechanical reinforcing component (10) formed by "interweaving a scaffold through a portion of mechanical reinforcing component” (paragraph [0069], lines 10-11), Brunelle teaches a collagen containing scaffold material (a.k.a. a biological component- paragraphs [0044]-[0050]) with a first synthetic component (i.e., interweaved reinforcing component including fibers, yarns or threads of 10 or the like) (e.g., see at least paragraphs [0029]-[0035], etc.) extending through the biological component (e.g., see at least paragraph [0069], lines 10-11), the first synthetic component (including fibers, yarns or threads of 10 or the like) comprising a thread or yarn (e.g., see at least paragraphs [0029]-[0035], etc.) and configured to sustain a second portion of a tensile load (e.g., see at least figures and paragraph [0069], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try modifying the device of Bianchi to further include the first synthetic component interweaved along a length of a biological scaffold, as taught by Brunelle, in order to prevent damage to the soft tissue portion and aid in supporting the tensile loads of the device with predictable results and a reasonable expectation for success.  Inclusion of these beneficial features of Brunelle in the invention of Bianchi teaches a length of the first synthetic component such that a total length of the first synthetic component is greater than a total length of the soft tissue, hard tissue and total length of the biological component due to the undulating configuration of the synthetic component along the length of the device [that follows a longer route than a straight component length] (see at least figures 2-5 of Brunelle).
Regarding claim 7, Bianchi in view of Brunelle as applied to claims 4-6 above further teaches the second synthetic component overlaps with the first synthetic component [Brunelle synthetic component incorporated into Bianchi device], since the first synthetic component extends an entire length of the tendon and the second synthetic component is included in an end of the tendon connecting the tendon to bone.
Claims with No Prior Art Rejection
There is no prior art rejection is this office action for claims 10-15.  Bianchi et al. U.S. publication no. 2006/0229722 A1 (“Bianchi”), as applied above for rejection of claims 1-3, 8 and 9, discloses the invention substantially as claimed.  Bianchi further discloses bone channels for extension of a second synthetic component, which bone channels extend longitudinally from a biological component first end towards a biological component second longitudinal end at least by teaching “Additional relief or guidance features such as slots, ridges, or small grooves (not shown) allow the suture to be routed away from the interference screw and thus protected from damage or cutting of the suture as the interference screw advances, thus ensuring the ability to hold tension on the graft during fixation” in paragraph [0135] and/or by teaching channels depicted in at least figures 11, 12, 15, 17-20, 25, 28 and 38, etc.  Bianchi does not appear to teach the longitudinally oriented soft tissue ‘channels’ substantially as claimed. However, as discussed above, Examiner is unable to find written description support in the original disclosure to clearly define and/or show possession of longitudinally rounted ‘channels’ in the soft tissue substantially as claimed. 
There is no prior art rejection is this office action for claims 16-20.  Bianchi et al. U.S. publication no. 2006/0229722 A1 (“Bianchi”), as applied above for rejection of claims 1-3, 8 and 9, and Bianchi in view of Brunelle et al. U.S. publication no. 2010/0063599 A1 (“Brunelle”), as applied for rejection of claims 4-7, discloses and/or teaches the invention substantially as claimed.  Bianchi further discloses the second synthetic component “extends in multiple directions while following a shape formed through a biological component channel” by teaching “Additional relief or guidance features such as slots, ridges, or small grooves (not shown) allow the suture to be routed away from the interference screw and thus protected from damage or cutting of the suture as the interference screw advances, thus ensuring the ability to hold tension on the graft during fixation” in paragraph [0135] and/or by teaching channels depicted in at least figures 11, 12, 15, 17-20, 25, 28 and 38, etc.  Bianchi does not appear to teach the soft tissue channels extending in multiple directions substantially as claimed.  However, as discussed above, Examiner is unable to find written description support in the original disclosure to clearly define and/or show possession of multiple direction ‘channels’ in the soft tissue substantially as claimed.  Moreover, Brunelle teaches extension of a synthetic component through soft tissue “in multiple directions”. However, this extension of the synthetic component in Brunelle (as applied above) does not teach a same synthetic component also extending in multiple directions through channels in a hard tissue biological component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,675,141. Although the claims at issue are not identical, they are not patentably distinct from each other.  The patent claims are narrower than the presently pending application claims in some regards.  Species anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)Additionally the patent claims includes claim features in different combinations, while being directed to a same invention and being based on a same disclosure.  The features may be mixed and matched in the present and patent claims without being directed to a patentably distinct invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg U.S. patent no. 6,371,985 teaches synthetic components extending through channels (e.g., see at least figures). However, Goldberg fails to teach tension bearing synthetic component portions substantially as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774